     Case 3:15-cv-00629-JLS-AGS Document 176 Filed 07/21/21 PageID.3892 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     CHASSIDY NESMITH, individually and                       Case No.: 15-CV-629 JLS (AGS)
       as Guardian ad Litem on behalf of
12
       S.K.S.N., and as Successor in Interest to                ORDER GRANTING JOINT
13     KRISTOPHER SCOTT NESMITH ,                               MOTION TO CONTINUE
                                               Plaintiffs,      DEADLINES AND HEARING
14
                                                                FOR MOTIONS IN LIMINE
15     v.
                                                                (ECF No. 175)
16     COUNTY OF SAN DIEGO; WILLIAM
       D. GORE, individually; and DOES 1–100,
17
       inclusive,
18                                          Defendants.
19
20             Presently before the Court is the Parties’ Fifth 1 Joint Motion to Continue Deadlines
21    and Hearing for Motions in Limine (“Joint Mot.,” ECF No. 175). The Parties jointly
22    request a two-week extension because “[t]he team representing defendants are unable to
23    meet the current motions in limine deadlines because they have to attend personal matters
24    and/or attend to personal matters out of town.” See id. at 1.
25             Good cause appearing, the Court GRANTS the Joint Motion; however, the Court
26    again notes that it is disinclined to grant further extensions as to motions in limine. As
27
28    1
          By the Court’s count, this is the sixth such motion. See ECF Nos. 163, 166, 169, 171, 173, 175.

                                                          -1-
                                                                                             15-CV-629 JLS (AGS)
     Case 3:15-cv-00629-JLS-AGS Document 176 Filed 07/21/21 PageID.3893 Page 2 of 2



 1    requested by the Parties, the deadline for motions in limine is CONTINUED to August
 2    16, 2021, and the deadline for oppositions thereto is CONTINUED to September 7, 2021.
 3    The hearing is CONTINUED to October 7, 2021, at 1:30 p.m.
 4          IT IS SO ORDERED.
 5    Dated: July 21, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
                                                                           15-CV-629 JLS (AGS)
